Case 3:18-cr-00025-NKM-JCH Document 227 Filed 10/14/20 Page 1 of 2 Pageid#: 1664




                                         IN THE
                              UNITED STATES DISTRICT COURT
                                        FOR THE
                              WESTERN DISTRICT OF VIRGINIA
                               CHARLOTTESVILLE DIVISION


  UNITED STATES OF AMERICA                           :
                                                     :
        v.                                           :       Criminal No. 3:18-CR-00025
                                                     :
  COLE EVAN WHITE                                    :

                 UNITED STATES’ MOTION FOR DOWNWARD DEPARTURE


         COMES NOW the United States of America, and respectfully moves this Court to sentence

  the defendant, Cole Evan White, pursuant to Federal Sentencing Guidelines section 5K1.1 and

  Title 18, United States Code, Section 3553(e), based upon the substantial assistance he provided

  to law enforcement authorities.

         THEREFORE, the United States moves the Court to depart downward from the defendant's

  Federal Sentencing Guidelines sentence level.

                                                     Respectfully submitted,

                                                     DANIEL P. BUBAR
                                                     Acting United States Attorney

                                                      /s/Chris Kavanaugh
                                                     Chris Kavanaugh
                                                     Assistant United States Attorney
                                                     Virginia Bar No. 73093
                                                     United States Attorney's Office
                                                     U.S. Courthouse & Federal Building
                                                     255 W. Main St., Room 130
                                                     Charlottesville, Virginia 22902
                                                     434-293-4283
                                                     434-293-4910
                                                     Christopher.Kavanaugh@usdoj.gov
Case 3:18-cr-00025-NKM-JCH Document 227 Filed 10/14/20 Page 2 of 2 Pageid#: 1665




                                   CERTIFICATE OF SERVICE

         I hereby certify that on October 14, 2020, I electronically filed the forgoing with the Clerk

  of the Court using CM/ECF system which will send notification of such filing to defense counsel.

                                                               /s/Chris Kavanaugh
                                                               Chris Kavanaugh
                                                               Assistant United States Attorney
